ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-3(g)(4) recommending that LOUANN K. WONSKI of SEWAREN, who was admitted to the bar of this State in 1992, be immediately temporarily suspended from the practice of law for failure to comply with the Court’s Order filed on September 8, 2003, which required respondent to submit to the Office of Attorney Ethics proof of her fitness to practice law and to practice law under supervision by an attorney approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that LOUANN K. WONSKI is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that LOUANN K. WONSKI be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.